DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7 & 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki (US6325611) in view of Masumoto (US20130316209) (provided in Applicant’s IDS filed on May 26, 2020).

A closed end cylindrical battery casing having an opening (Fig. 1, cover plate-21 placed over opening of cell can-5, col. 27, line 48);
An electrode group disposed in the battery casing, the electrode group including a positive electrode (Fig. 1, positive electrode-1), a negative electrode (Fig. 1, negative electrode-2), and a separator interposed between the positive electrode and negative electrode (Fig. 1, separator-3, col. 3, line-29);
A nonaqueous electrolyte disposed in the battery casing (col. 15, line 55-60);
A sealing member filing the opening of the battery casing (Fig. 1, sealing plate-7, col. 23, line 4-7); and
A negative electrode current collection lead connecting the negative electrode and the battery casing to each other (Fig. 1, lead member-15 connected from negative electrode to battery casing, col. 23, line 44-46),
Wherein the positive electrode includes a positive electrode current collector and positive electrode mixture layers disposed on respective principal surfaced of the positive electrode current collector (positive collector-1a, positive active material-1b, col. 8, line 8-19),
Wherein the negative electrode includes a negative electrode current collector and negative electrode mixture layers disposed on respective principal surfaces of the negative electrode current collector (negative collector-2a, negative active material-2b, col. 8, line 19-31),
Wherein the electrode group is formed as a result of the positive electrode and the negative electrode being wound into a spiral with the separator interposed (col. 8, line 32-38) therebetween and includes a first columnar region in which the number of times the positive electrode mixture layers are stacked in the radial direction of the electrode group is highest and a second columnar region other than the first columnar region (see annotated Fig. 4),

Wherein the 1A arc column region and the 1B arc column region are arranged to face each other such that the central angles thereof are vertically opposite to each other (see annotated Fig. 4), 
Wherein the negative electrode current collector includes a first exposed part on which the negative electrode mixture layers are not disposed, the first exposed part being located on the outermost periphery of the negative electrode (Fig. 4, negative collector-2a, negative active material-2b),
Wherein the negative electrode current collection lead includes an overlap part that overlaps the first exposed part and a lead-out part protruded from the first exposed part (Fig. 4, negative electrode lead-15),
Wherein the overlap part of the negative electrode current collection lead is not located on the boundary between the 1A arc column region and the second columnar region of the electrode group (see annotated Fig. 4),

    PNG
    media_image1.png
    697
    724
    media_image1.png
    Greyscale

Annotated Fig. 4
Iwasaki does not directly discloses that the number of times the positive electrode mixture layers are stacked in the radial direction of the electrode group is 6 or more and 20 or less.
Iwasaki discloses a vertical cross sectional view of the battery cell which shows a stack of 5 positive electrodes in the radial direction in a winding electrode group (Fig. 1, col. 22, lines 48-65). Iwasaki further discloses a positive electrode that is covered on both sides by active material electrode mixtures (col. 3, line 25), which would provide 10 total positive electrode mixture active material layers stacked in the radial direction of the electrode group.
Therefore it would be obvious to one of ordinary skill in the art to have a wound battery structure where the number of times the positive electrode mixture layers are stacked in the radial direction of the electrode group is 6 or more and 20 or less.

Masumoto discloses a battery that has a preferred outside diameter of 6 mm or less ([0085]). Masumoto teaches that when the battery is smaller, the easier the battery is manufactured into a cylindrical shape ([004]). Masumoto further teaches that this battery structure has improved sealing properties and provides reliable low-resistive coupling between the current collector lead and the electrode terminal which increases voltage and capacity of the battery ([0018])
Therefore it would be obvious to one of ordinary skill in the art to modify the battery outside diameter of Iwasaki with the teachings of Masumoto to have a battery outside diameter that is less 6.5 mm. This modified structure would have the expected result of easier manufacturing of the battery, as well as improved sealing properties, and increased voltage and capacity for the battery.
Regarding Claim 2, Iwasaki in view of Masumoto discloses the limitations as set forth above. Iwasaki further discloses wherein the overlap part is located in a region other than the 1A arc column region (see annotated Fig. 4 above).
Regarding Claim 3, Iwasaki in view of Masumoto discloses the limitations as set forth above. Iwasaki further discloses wherein the overlap part is not located on the boundary between the 1B arc column region and the second columnar region of the electrode group (see annotated Fig. 4 above).
Regarding Claim 4, Iwasaki in view of Masumoto discloses the limitations as set forth above. Iwasaki further discloses wherein the overlap part is located in a region other than the 1B arc column region (see annotated Fig. 4 above).
Regarding Claim 5, Iwasaki in view of Masumoto discloses the limitations as set forth above. Iwasaki discloses a negative electrode with a first exposed part formed at the end of the negative electrode in the winding direction (Fig. 4, negative electrode current collctor-2a, negative electrode active material-2b, exposed part with no active material on end of negative electrode).

Masumoto discloses a negative electrode with an exposed end on the outermost periphery of the negative electrode, so as to extend from an end of the negative electrode current collector in a winding axis direction to the other end of the negative electrode current collector (Fig. 2, negative electrode-2, negative electrode core material-20 acts as negative electrode current collector, negative electrode current collector has portion as end that doesn’t have active material on outer periphery, [0028]). Masumoto teaches that this structure that this structure allows for reliable low-resistive coupling between the current collector lead and the electrode terminal, thereby increasing voltage and capacity ([0013]).
 Therefore it would be obvious to one of ordinary skill in the art to modify the negative electrode structure of Iwasaki with the teachings of Masumoto to have a negative electrode wherein the first exposed part is formed at an end of the negative electrode in a winding direction, the end being located on the outermost periphery of the negative electrode, so as to extend from an end of the negative electrode current collector in a winding axis direction to the other end of the negative electrode current collector. This modified electrode structure would yield the expected results of allowing for reliable low-resistive coupling.
Regarding Claim 6, Iwasaki in view of Masumoto discloses the limitations as set forth above. Iwasaki is silent to the length of the overlap part in a winding direction being 10% or more ad 30 % or less of the length of the outermost periphery of the electrode group in the winding direction.
Masumoto discloses an overlap part in a winding direction being 10% or more and 30 % or less of the length of the outermost periphery of the electrode group in the winding direction (Fig. Fig. 2, 
Therefore it would be obvious to one of ordinary skill in the art to modify the overlap part of Iwasaki with the teachings of Masumoto to have an overlap part in a winding direction being 10% or more and 30 % or less of the length of the outermost periphery of the electrode group in the winding direction. This modified structure’s range would yield the expected results of balancing welding reliability with battery capacity.
Regarding Claim 7, Iwasaki in view of Masumoto discloses the limitations as set forth above. Iwasaki discloses an electrode group wherein the outermost periphery of the electrode group is covered with the first exposed part (Fig. 4, exposed portion created by area of negative current collector-2a, not covered with negative active material-2b, located on outermost periphery of electrode).
Regarding Claim 10, Iwasaki in view of Masumoto discloses the limitations as set forth above. Iwasaki further discloses a positive electrode current collection lead connecting the positive electrode and the sealing member to each other (Fig. 1, 13-positive lead, sealing plate 7, col. 23, line 63). Iwasaki further discloses a positive electrode current collector with a second exposed part on which the positive electrode mixture layers are not disposed (Fig. 4, 1a- positive current collector, 1b- positive active material, col. 14, line 38-42).
Iwasaki is silent to the positive electrode collection lead being joined to the second exposed part and the second exposed part being arranged to extend in a winding direction of the positive electrode current collector along an end of the positive electrode current collector, the end facing the opening of the battery.

Therefore it would be obvious for one of ordinary skill in the art to modify the positive electrode lead of Iwasaki with the teachings of Masumoto to have a positive current collector where the positive electrode current collection lead is joined to the second exposed part, and wherein the second exposed part is arranged to extend in a winding direction of the positive electrode current collector along an end of the positive electrode current collector, the end facing the opening of the battery casing. This modified structure would yield the expected results of high sealing properties, great battery capacity, and reliable low resistive coupling between the current collector lead and an electrode terminal.
Regarding Claim 11, Iwasaki in view of Masumoto discloses the limitations as set forth above. Iwasaki further discloses wherein the thickness of the negative electrode current collection lead is 0.3% to 3% of the outside diameter of the cylindrical secondary battery (col. 21, line 38-40). 
Regarding Claim 12, Iwasaki discloses the limitations as set forth above. Iwasaki discloses an insulating tape disposed on the outermost periphery of the electrode group (Fig. 4, insulating tape-16), wherein the insulating tape cover the overlap part of the negative electrode current collection lead (Fig. 4, negative electrode lead-15). Iwasaki further discloses the length of the insulating tape in a winding direction is 50 % or more of the length of the outermost periphery of the electrode group in the winding direction (Fig. 4, insulating tape-16, counting the grid marks of the current collector, the insulating tape 
Iwasaki is silent to the insulating tape fixing the winding end of the electrode group in position.
Masumoto discloses an insulating tape that fixes the winding end of the electrode group in position (fixing tape-54 acts as insulating tape, [0028]). Masumoto teaches that this structure has high sealing properties, great battery capacity, and reliable low resistive coupling between the current collector lead and an electrode terminal ([0013]).
Therefore it would be obvious to one of ordinary skill in the art to modify the insulating tape of Iwasaki with the teachings of Masumoto to have an insulating tape fixing the winding end of the electrode group in position. This modified structure would yield the expected results of high sealing properties, great battery capacity, and reliable low resistive coupling between the current collector lead and an electrode terminal.	Regarding Claim 13, Iwasaki discloses the limitations as set forth above. Iwasaki further discloses that the material constituting the battery casing includes stainless steel (col. 19, line 1-7).
Regarding Claim 14, Iwasaki discloses the limitations as set forth above. Iwasaki further discloses wherein the wound electrode group has a diameter 0.4-0.7 mm smaller than the diameter of the cylindrical battery cell (col. 19, line 23-29). Since the diameter of Iwasaki modified with the teachings of Masumoto has a diameter of 6.5mm or less, than the electrode group diameter would met the limitation of being 1 mm or more and 6mm or less.  
Regarding Claim 15, Iwasaki discloses the limitations as set forth above. Iwasaki discloses a range for the thickness of the positive electrode mixture layers disposed on the surfaces of the positive electrode current collector to be 50-150 μm (col. 7, line 30-36) which overlaps with the instant claim range of 20 μm or more and 100 μm or less. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/               Examiner, Art Unit 1728                         

/MATTHEW T MARTIN/               Supervisory Patent Examiner, Art Unit 1728